Case: 1:18-cv-04020 Document #: 47 Filed: 05/10/19 Page 1 of 2 PagelD #:160

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
HASIN RAMADAN and )
DWIGHT GAMBLE, )
)
Plaintiffs, ) Case No. 18-cv-4020
)
VS. ) Judge John J. Tharp, Jr.
)
CHICAGO POLICE SGT. XAVIER ELIZONDO, ) Magistrate Judge Sidney I. Schenkier
Star No. 1340; CHICAGO POLICE OFFICER )
DAVID SALGADO, Star No. 16347; and )
THE CITY OF CHICAGO, )
)
Defendants. )

STIPULATION TO DISMISS
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, by their
respective attorneys of record, that this matter has been settled by the parties and, therefore, all claims
related to this cause should be dismissed without prejudice, to be automatically converted to dismissal with
prejudice 75 days from the entry of the Court’s order, unless a party has moved to extend this date prior to

the expiration of the 75 days. Each side shall bear its own costs and attorneys’ fees.
Case: 1:18-cv-04020 Document #: 47 Filed: 05/10/19 Page 2 of 2 PagelD #:160

David S. Lipschultz

Attorney for Plaintiffs,

Hasin Ramadan and Dwight Gamble
Law Offices of David S. Lipschultz, Inc.
200 South Michigan Avenue, Suite 201
Chicago, Illinois 60604

(312) 414-1778

Attomey No. -¢27 7.9/0_

DATE: Y- 29 -)F
|

Lill

Kenneth M, Battle
Special Assistant Corporation Counsel
Attomey for Defendant, Xavier Elizondo
O'Connor & Baitle, LLP

20 South Clark, Suite 1600

Chicago, Illinois 60603

(312) 786-4607, .. os

Attomey No, ©4673 5/

DATE: Hay 7) 2e/*)

| pe

, —%
ity Hutchinson
Special Assistant Corporation Counsel
Attomey for Defendant, David Salgado
Borkan & Scahill, Ltd.
20 South Clark, Suite 1700
Chicago, Dlinois 60603
(312) 580-1030
Attomey No. 6 33.5 72 |
DATE: Hors 1, 201%

 

 

Respectfully submitted,
CITY OF CHICAGO

a Municipal Corporation
EDWARD N. SISKEL
Corporation Counsel
Attomey for City of Chicago

* ——— : \
BY PSS: pe Ss

Steffanie Garrett

Deputy Corporation Counsel

30 North LaSalle Street, Suite 900
Chicago, Illinois 60602

(312) 744-6959

Attorney Na, 6206951

DATE: *\ SOS,

 

“Fiolén C- O'Shaughnessy
Special Assistant Corporation Counsel
Nathan & Kamionski LLP
33 West Monroe, Suite 1830
Chicago, Illinois 60604
(312) 612-1079

Attomey No, 6292881
DATE: 4/ lofi
